                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

CHARLES S. DEAN, JUDY DEAN and
WILLIAM BUCHANAN, Individually

       Plaintiffs,

v.                                                               Case No: 5:19-cv-547-Oc-30PRL

DOMETIC CORPORATION,
ELECTROLUX NORTH AMERICA,
INC. and ELECTROLUX HOME
PRODUCTS, INC.,

       Defendants.


                                             ORDER
       Before the Court is the parties’ joint motion to temporarily substitute redacted exhibits in

place of exhibits previously filed. (Doc. 37). Previously, this Court granted Defendant’s

emergency motion to seal Plaintiffs’ Amended Complaint on a temporary basis while Defendant

identifies privileged information and files a motion to strike. (Doc. 32). In response to Defendant’s

original motion, Plaintiffs filed a notice of six exhibits and 436 pages. (Doc. 29). The parties now

request that this Court replace two exhibits in Plaintiffs’ notice (Docs. 29-1, 29-2) with redacted

versions (Docs. 37-1, 37-2).

       Accordingly, the parties’ joint motion is GRANTED. The Clerk is directed to take all steps

necessary to effectuate the substitution of exhibits one and two of Plaintiffs’ notice (Docs. 29-1,

29-2) with exhibits one and two of the parties’ joint motion (Docs. 37-1, 37-2).

       DONE and ORDERED in Ocala, Florida on November 21, 2019.
Copies furnished to:

Counsel of Record
Unrepresented Parties




                        -2-
